Thompson, J.
If the judgment of the county court can fairly be sustained by any inference of fact it might have drawn from the commissioner’s report, it is to be presumed in this court, that the county court based its judgment on such inference. Emery v. Tichout, 13 Vt. 15; Stone v. Foster, 16 Vt. 546; Birchard v. Palmer, 18 Vt. 203; Wills v. Judd, 26 Vt. 617; Pratt v. Page, 32 Vt. 13.
From the facts reported, the county court might well draw the inference that the three hundred dollars invested in the John J. Norton mortgage was set apart by the defendant and his mother, Elizabeth Davis, as her share of the money received for their house in Granville, N. Y.; that the assignment of the mortgage and debt thereby secured was made to the claimant for the benefit of Elizabeth, and that subsequently the latter sold her interest therein to the claimant; and that all this occurred prior to the service of the trustee process. On these facts the claimant was clearly entitled to this fund.
The plaintiff does not now claim to hold the amount of the hundred dollar note secured by chattel mortgage.

Judgment affirmed ijmth costs to the claimant.